Opinion issued September 13, 2012.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                          ————————————
                              NO. 01-12-00762-CV
                           ———————————
                     IN RE ESTEBAN BLANCO, Relator



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      In this original proceeding, relator Esteban Blanco seeks mandamus review

of the trial court’s temporary order requiring him to pay child support, medical

support, temporary spousal maintenance, and interim attorney’s fees for his wife in
the underlying divorce proceeding.1 Blanco also requested temporary relief from

the temporary order. We deny the petition for writ of mandamus and the requested

temporary relief.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




1
      The underlying proceeding is In the matter of the marriage of Esmeralda Torres
      and Esteban Blanco, No. 2012-04524, in the 274th District Court, Galveston
      County, Texas, the Honorable Bonnie Crane Hellums, presiding.
                                         2